DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear the exact meaning of “0.01D” and “0.03D” in line 1. For the purpose of examination, the examiner has interpreted it to mean that “D” is a cutting diameter of the drill.
Regarding claim 3, it is unclear the exact meaning of “0.02D” and “0.04D” in lines 6-7. For the purpose of examination, the examiner has interpreted it to mean that “D” is a cutting diameter of the drill.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (WO2017034038A1, note an equivalent English publication, US 20180236568A1, will be used for the explanation of reasons of rejection.)
Regarding claim 1, Yamamoto discloses a drill comprising: a drill main body 1 configured to be rotated around a shaft center O; a plurality of discharge grooves 3 (Paragraph 21) provided in a helical shape in an outer peripheral surface, from a leading end portion toward a base end portion of the drill main body (Paragraph 20); a cutting edge 4 formed on a ridge section between an inner face of the discharge groove that is oriented toward a rotation direction T side of the drill main body, and a flank 2 of the drill main body at the leading end portion; a thinning edge 4a provided at the leading end portion of the drill main body and extending from an inner end of the cutting edge toward a chisel portion (Fig. 2) that is a leading end section of the drill main body; and a gash portion 6a, 6b (a thinning rake face and a first thinning wall surface, respectively, Paragraph 24, Fig. 2), a ridge N1 (Paragraph 27, Fig. 2) with respect to the flank extending in a circular arc shape from an inner end of the thinning edge, connecting to the discharge groove 3 further to an inner peripheral side than the outer peripheral 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
Regarding claim 2, Yamamoto does not disclose a radius of curvature of the circular arc groove is at least 0.01D and no more than 0.03D.
However, Yamamoto discloses the intersection ridgeline between the first thinning wall surface 6b and the tip flanks face 2 is the first thinning ridgeline L1. (paragraph 25) Yamamoto also discloses the thinning edge 4a and the first thinning ridgeline L1 are connected each other via first concave curve line N1 having a concave arc shape. A curvature radius R1 of the curvature line N1 is within the range of 0.01D to 0.05D, where D is the outer diameter of the cutting edge 4. (Paragraphs 35-38) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the range of the curvature radius of the circular arc groove to be within 0.01D to 0.03D to provide optimum chip flowing and strength of the cutting edge at the inner peripheral end.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/641,689 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 cites all the limitation that are cited in claim 4 of the copending (reference) application. Specifically, the claims of both applications cite "a drill comprising drill main body, discharging grooves, a cutting edge, a thinning edge, a gash portion including a circular arc groove …” The differences are the copending application recites more features than the instant application. Therefore, the instant application is anticipated by the copending application.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yamamoto does not teach a gash furrow defined in claim 3 having the recited size. In addition, Yamamoto does not teach a web thickness as defined in claim 4 having the recited sizes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722